DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to the Amendment/Remarks on 8/30/21.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dmitriev (US 7,293,260 B1) in view of Daynes et al. (hereinafter Daynes) (US 7,526,760 B1).

As to claim 1, Dmitriev teaches a method comprising: 
receiving an invocation instruction from a caller function in a class that invokes a callee function, (invoking instructions between a caller-callee, wherein a second set of instructions/arguments/instrumentation are injected into a first set using a bootstrap class loader) (col. 10, lines 39-67; col. 12, line 58 through col. 13, line 7; col. 14, lines 1-23; col. 18, lines 19-55); 
, in response to receiving the invocation instruction and determining that behavior (class defines behavior being executed) of the callee function changes based on an identify of the caller function (method identification, etc.), information related to the caller function in a run-time constant pool (constant pool cache) of the class (Abstract; col. 2, lines 12-16; col. 3, lines 10-11; col. 12, line 65 through col. 13, line 7; col. 8, line 52 through col. 9, line 50; col. 12, lines 1-41); 
transferring the information related to the caller function from the run-time constant pool of the class to the callee function (method call utilizes constant pool cache) (col. 18, lines 14-31; col. 8, line 52 through col. 9, line 50; col. 12, lines 1-41); 
wherein the method is performed by one or more computing devices (method invocations executed by Computing Device 116 or Computing Device 120) (Fig. 1; col. 1, line 53 through col. 2, line 25).
Dmitriev does not explicitly mention a current class that is part of its run-time constant pool.  However, Daynes teaches a method invocation involving a current class and a constant pool cache, wherein the current class defines the behavior and/or identifies the method being executed (col. 22, lines 15-30).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Dmitriev’s call invocation method such that it would include a current class that is part of its run-time constant pool, as taught and suggested in Daynes.  The suggestion/motivation for doing so would have been to provide the predicted result of having efficient access to loader dependent values of a resolved symbolic link can be performed by using the loader dependent constant pool cache and the class pool associated with the class loader dependent representation of the current class (i.e., the class defining the method being executed) (Daynes - col. 22, lines 15-30).

As to claim 4, Daynes teaches wherein the behavior of the callee function changes based on a namespace of the caller function (col. 6, lines 36-47).

As to claim 5, Dmitriev teaches wherein causing the information related to the caller to be appended as one or more additional arguments to the first set of arguments to create the second set of arguments is performed by pushing the one or more additional arguments onto an operand stack for the caller (col. 12, lines 21-36; col. 14, lines 35-57; col. 15, lines 10-34).

As to claim 6, Daynes teaches wherein the invocation instruction references an entry of the run-time constant pool, and further comprising: determining whether the entry of the run-time constant pool is a resolved entry that contains a concrete memory location of the callee function and one selected from the group consisting of (col. 26, line 52 through col. 27, line 5):  one or more cached parameters and an unresolved entry that contains a symbolic link to the callee function (col. 18, lines 19-30; col. 23, lines 4-25; col. 23, lines 49-67; col. 27, lines 6-15); in response to determining that the entry of the run-time constant pool is an unresolved entry, identifying a memory location of the callee function based on the symbolic link and updating the entry with the memory location and contents of the one or more additional arguments, wherein the callee function represents second a set of instructions located at the memory location, wherein invoking the callee function is performed by executing the second set of instructions located at the memory location (col. 18, lines 19-39; col. 23, lines 4-27; col. 23, lines 49-67); 



As to claim 7, Dmitriev teaches wherein the invocation instruction from the caller uses a descriptor identifying the first set of arguments and the callee is defined using a signature that identifies the second set of arguments that includes both the first set of arguments and the one or more additional arguments (col. 14, lines 35-67).

As to claim 10, Dmitriev teaches wherein causing the information related to the caller to be appended as one or more additional arguments to the first set of arguments to create the second set of arguments entails adjusting values that already reside on an operand stack for the caller (col. 14, lines 38-57).

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 5.
As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 10.

Claims 2-3, 8-9, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dmitriev in view of Daynes, and further in view of Greifeneder et al. (hereinafter Greifeneder) (US 9,274,919 B2).

As to claim 2, Dmitriev in view of Daynes does not explicitly teach determining one or more types of caller information to add as the one or more additional arguments based on metadata associated with the callee.  However, Greifeneder teaches further comprising: determining one or more types of caller information to add as the one or more additional arguments based on metadata associated with the callee (col. 4, line 62 through col. 5, line 4; col. 16, lines 15-31; col. 19, lines 53-62; col. 23, lines 56-60; col. 29, lines 59-67; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Dmitriev in view of Daynes such that it would include the teachings of Greifeneder.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to identify and select specific parts from metadata which are augmented or instrumented (Greifeneder – col. 16, lines 13-31). 

As to claim 3, Dmitriev teaches wherein determining that the behavior of the callee function changes based on the identity of the caller function and a bootstrap class loader is utilized (Abstract; col. 2, lines 12-16; col. 3, lines 10-11; col. 12, line 65 through col. 13, line 7);.  Dmitriev in view of Daynes does not explicitly teach inspecting metadata associated with the callee which represents a reference to the bootstrap function.  However, Greifeneder teaches wherein determining that the callee is code whose behavior changes based on the information related to the caller is performed by inspecting metadata associated with the callee which represents a reference to the bootstrap function (col. 4, line 62 through col. 5, line 4; col. 16, lines 15-31; col. 19, lines 53-62; col. 23, lines 56-60; col. 29, lines 59-67; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Dmitriev in view of Daynes such that it would include the teachings of inspecting metadata associated with the callee which represents a reference to the bootstrap function, as taught and suggested in Greifeneder.  The suggestion/motivation for doing so would have been to provide the predicted result of ensuring proper lading of the classes (Greifeneder - col. 13, lines 1-8).

As to claim 8, Dmitriev teaches wherein the method is performed by a virtual machine that predefines the bootstrap function (col. 12, line 65 through col. 13, line 7).

As to claim 9, Dmitriev teaches wherein a source code compiler supplies or compiles the bootstrap function (col. 11, lines 27-53; col. 17, lines 45-61; col. 13, lines 1-7).

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 9.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nilsen et al. (US 6,081,665) teaches determining that behavior of the callee function changes based on an identity of the caller function, information related to the caller function in a run-time constant pool of the current class.
Fresko et al. (US 2012/0102567 A1) teaches wherein the behavior of the callee function changes based on a namespace of the caller function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199